KILKENNY, Circuit Judge
(concurring and dissenting):
I concur in the majority opinion with the exception of the reversal as to the plaintiffs Hunt. The crossing was extra-hazardous. Much in point is Finn et al. v. Spokane, Portland & Seattle Ry. Co., 189 Or. 126, 214 P.2d 254, 218 P.2d 720 (1950), which thoroughly analyzes the legal principles involved and, in my opinion, requires us to affirm the Hunt *211judgment. The Alaska Supreme Court if faced with the precise problem, in my opinion, would follow the logic of the Oregon Supreme Court in Finn and would leave to the trier of the facts the issue of Mrs. Hunt’s contributory negligence.
I would affirm the judgments.